DETAILED ACTION

Election/Restrictions
Applicant's election of Group I (claims 1-12) in response to the to the restriction requirement dated August 21, 2020 is hereby acknowledged.  Applicant made its election in its reply filed September 24, 2020.
Accordingly, claims 1-12 have been examined in the instant action in accordance with the species election whereas claims 13-20 have been withdrawn from consideration as drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Block (US 4,447,341 A to Block et al., issued May 8, 1984).  
Block discloses adding a water-based, aqueous fluid composition comprising a combination of aluminum hydroxide , crosslinked polyvinyl alcohol and potassium salt to 2SO4, and K2CO3 and mixtures thereof (abstract; col. 1, lines 30-51; col. 1, line 56 to col. 2, line 21, col. 2, lines 40-53, claim 5 of Block).  The amount of the salt/additive in the water can be from about 1-5% by weight of the aqueous fluid wherein the amount of potassium salt can be 20-200% of the aluminum hydroxide. (col. 3, lines 30-46). 
Block further discloses the potassium salt composition added to a bore hole when drilling (positioned) (col. 1, lines 44-51).  Although physical properties recited in the claims for the fluid composition, such as capillary suction time (CST) as recited in present claims 8-10 are not expressly disclosed in Block, because the fluid composition/components disclosed by Block are the same fluid/components in the same weight percentages encompassed by the instant claims, accordingly, they should possess the same physical properties, such as CST.  
Thus, the instant claims are anticipated by Block.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as unpatentable over Block in view of Steiger (US 5,198,415 to Steiger, issued March 30, 1993).
Block was discussed above.  Block does not expressly disclose its fluid composition with potassium salt further containing potassium tartrate (present dependent claim 3).
However, Steiger teaches including potassium tartrate in a potassium salt drilling fluid to provide a non-tox, environmentally-friendly fluid system (col. 2, lines 25-36; col. 3, lines 26-35; claim 1 of Steiger).  Therefore, it would have been obvious to include potassium tartrate in Block’s clay stabilizing composition to attain a more non-toxic/ environmental-friendly fluid composition, as taught by Steiger.
Although Block may not expressly teach the molar concentration or solvent weight percent ratios that are recited in the present claims, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Block and Steiger.

Allowable Subject Matter
Claim 6 is objected to as dependent upon a rejected base claim but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest a fluid composition comprising a potassium salt compound in accordance with present claim 1, wherein the potassium salt compound contains magnesium cations as recited in dependent claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



February 26, 2022